Title: From George Washington to Capel & Osgood Hanbury, 5 May 1768
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Williamsburg 5th May 1768

Your Letters to Master Custis & myself of the 10th of Decr by Captn Eston are both come to my hands and I have directed Ten Hhds of the young Gentns Tobo to be put on board his Ship to your Address; which, considering the very short crop we made last year is a larger proportion of his Tobo than you have had

yet—On this quantity you will please to Insure £10 pr Hhd & carry the proceeds to his Credit. Having discontinued the growth of Tobo myself, except at a Plantation or two upon York River, I make no more of that Article than barely serves to furnish me with Goods this is the Reason therefore why I send it undivided to Messrs Cary & Co. as it is from that House I always get the necessaries wanted for my Family’s use.
I shoud be very glad if you woud make it an invariable Rule (while our corrispondance in behalf of Mastr Custis to whom I am Guardian continues) to send me in his Acct Currt once a year; this, besides the satisfaction of comparing them with my own Accts is necessary in Settling my Administration Accts annually with the Genl Court. I am Gentn Yr Most Hble Servt

Go: Washington

